

116 HRES 416 IH: Expressing the sense of the House of Representatives on support for Estonia, Latvia, and Lithuania.
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 416IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Conaway submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on support for Estonia, Latvia, and Lithuania.
	
 Whereas the Baltic countries of Estonia, Latvia, and Lithuania are highly valued allies of the United States, and they have repeatedly demonstrated their commitment to advancing our mutual interests as well as those of the NATO Alliance;
 Whereas Operation Atlantic Resolve is a series of exercises and coordinating efforts demonstrating the United States commitment to its European partners and allies, including the Baltic countries of Estonia, Latvia, and Lithuania, with the shared goal of peace and stability in the region;
 Whereas Operation Atlantic Resolve strengthens communication and understanding, and is an important effort to deter Russian aggression in the region;
 Whereas through Operation Atlantic Resolve, the European Deterrence Initiative undertakes exercises, training, and rotational presence necessary to reassure and integrate our allies, including the Baltic countries, into a common defense framework;
 Whereas all three Baltic countries contributed to the NATO-led International Security Assistance Force in Afghanistan, sending troops and operating with few caveats; and
 Whereas the Baltic countries continue to commit resources and troops to the Resolute Support Mission in Afghanistan: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its support for the principle of collective defense in Article 5 of the North Atlantic Treaty for our NATO allies, including Estonia, Latvia, and Lithuania;
 (2)supports the sovereignty, independence, territorial integrity, and inviolability of Estonia, Latvia, and Lithuania as well as their internationally recognized borders, and expresses concerns over increasingly aggressive military maneuvering by the Russian Federation near their borders and airspace;
 (3)expresses concern over and condemns subversive and destabilizing activities by the Russian Federation within the Baltic countries; and
 (4)encourages the Administration to further enhance defense cooperation efforts with Estonia, Latvia, and Lithuania and supports the efforts of their Governments to provide for the defense of their people and sovereign territory.
			